MODIFY and AFFIRM; and Opinion Filed April 3, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01507-CR

                          KEVIN LAMONT GARDEN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F10-57354-S

                              MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Schenck

       Kevin Lamont Garden appeals his conviction, following the adjudication of his guilt, for

aggravated robbery with a deadly weapon. In a single issue, appellant contends the trial court’s

judgment should be modified to delete the fine. The State agrees the fine should be deleted from

the judgment. We modify the trial court’s judgment adjudicating guilt and affirm as modified.

       Appellant waived a jury and pleaded guilty to aggravated robbery with a deadly weapon,

a firearm. See TEX. PENAL CODE ANN. § 29.03(a)(2) (West 2011). The trial court deferred

adjudicating guilt, placed appellant on seven years’ community supervision, and assessed a

$2,500 fine.   The State later moved to adjudicate guilt, alleging appellant violated several
conditions of his community supervision. Following a hearing at which appellant pleaded true to

the allegations, the trial court adjudicated appellant guilty of aggravated robbery with a deadly

weapon and assessed punishment at twelve years’ imprisonment. The trial judge did not orally

pronounce a fine. The trial court’s judgment adjudicating guilt, however, includes a $2,500 fine.

        When a variation between the oral pronouncement of the sentence and the written

memorialization of the sentence exists, the oral pronouncement controls. See Coffey v. State, 979
S.W.2d 326, 329 (Tex. Crim. App. 1998); see also McCoy v. State, 81 S.W.3d 917, 919 (Tex.

App.—Dallas 2002, pet. ref’d). We sustain appellant’s sole issue. We modify the judgment

adjudicating guilt to delete the fine. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas

1991, pet. ref'd).

        As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                      /David J. Schenck/
                                                      DAVID J. SCHENCK
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131507F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                         JUDGMENT


KEVIN LAMONT GARDEN, Appellant                      Appeal from the 282nd Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01507-CR        V.                        F10-57354-S).
                                                    Opinion delivered by Justice Schenck,
THE STATE OF TEXAS, Appellee                        Justices Lang and Stoddart participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Fine” is modified to show “None.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered April 3, 2015.




                                              -3-